~AV 245'1? (Rev. 02/08/2019) Ji.idgment in a Criminal Petty Case (Modified)                                                              Pagel of!   J   8
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                   v.                                            (For Offenses Committed On or After November I, 1987)


                      Gregorio Quirino-Policarpio                                Case Number: 3:19-mj-21739




  REGISTRATION NO. 84849298
                                                                                                                  APR 2 5 2019
  THE DEFENDANT:
   IZJ pleaded guilty to count(s) _l~of~C~om~pl~a~in~t-------------l=cc~E:aj;:m:D;";iiai.Cioo~'--"-__J
   D was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                     Nature of Offense                                                            Count Number(s)
  8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

    D The defendant has been found not guilty on count(s)
                                                                              -------------------
    0 Count(s)                                                                    dismissed on the motion of the United States.
                      -----------------~



                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                   D TIME SERVED

    IZl Assessment: $10 WAIVED IZl Fine: WAIVED
    IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                            charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, April 25, 2019
                                                                               Date of Imposition of Sentence


                                                                               :Jvlicfiae{]. Seng
                                                                               HONORABLE MICHAEL J. SENG
                                                                               UNITED STATES MAGISTRATE JUDGE


   Clerk's Office Copy                                                                                                       3: 19-mj-21739
